





Consulting Agreement

1 February 2013

Lithium Battery Engineering, LLC




AND




OAK RIDGE MICRO ENERGY INCORPORATED











--------------------------------------------------------------------------------

This Consulting Agreement is made and entered into as of this day, 24th day of
DECEMBER 2012 by and between:




PARTIES

CONSULTANT

Lithium Battery Engineering, LLC, incorporated under the laws of
Delaware,_________ United States of America, and having its registered address
at 87 Everdale Rd, Randolph, NJ 07869.

 

Email: ajmanning13@yahoo.com

Telephone: +1-973-393-7540

Represented by: Dr. Andrew James Manning, President & CTO

Address: 87 Everdale Rd, Randolph, NJ 07869

 

 

COMPANY

OAK RIDGE MICRO ENERGY INCORPORATED, incorporated under the laws of Colorado
United States of America, a public company trading under the stock trading
symbol OKME.OB and having its registered address at 3046 East Brighton Place,
Salt Lake City, Utah, United States of America 84121.

 

Email:  

jflood@carbon-strategic.com

Mobile:

+61 419601459

Represented by: Mr Jeffrey Flood –President, Mr Craig Nelson – Chief Technical
Officer

Address: 751 North Drive, Melbourne, Florida, United States of America

 

 

 

(each a Party and together the Parties)




PRELIMINARY STATEMENTS




Oak Ridge Micro Energy Incorporated (Company) specializes in battery technology
development. Lithium Battery Engineering LLC (Consultant) has agreed to an
appointment as a Consultant of Company to provide the Services for the
Remuneration and Term. Dr. Andrew J. Manning will be the primary person provided
by the Consultant. The Parties hereby execute this Consulting Agreement for the
purpose of setting forth their respective obligations.




OPERATIVE PROVISIONS

1.  Description of the Services and Field

Services:

LBE will provide consulting services in the person of Andrew J. Manning with a
minimum commitment of two (2) weeks per month, flexible based upon mutual
agreement.  The prime responsibility will be leading the program on developing
high energy cells specifically for prismatic applications – especially smart
phones and portable electronic devices.  In addition, general consulting on
solid state lithium or lithium ion cells, their composition, construction and
method of producing same, production, marketing and costing. Also, assisting in
developing research plan and evaluation of data, business plans, etc as
requested.

Field:

High energy lithium ion cell technology / Solid state lithium or lithium ion
cells







 Initial (COMPANY) __/S/______                    Initial  (CONSULTANT)
___/S/_____







--------------------------------------------------------------------------------

Services and Services Period

 

This Consulting Agreement covers Services that the Consultant performs during
the Services period.  The Consultant and the Company must agree upon the
details, specific timing, amount, location and scope of the services. Either
party may terminate the Services period upon 30 days written notice to the
other.



2.  Remuneration for Services

Services will be billed at LBE’s [lower] monthly rate. OKME will only be billed
for actual days worked. and not for holidays or vacation.

OKME will be invoiced $3500.00 every 2 weeks based upon one (1) standard 5 day
week [10 hr/day].  Adjustments for extra or deficient days will be $700 per day.

Services provided at OKME are expected to be of a weekly or two week duration.
 LBE will be reimbursed for travel, lodging, meals and related business expenses
for work done at OKME (or locations other than LBE).




Remuneration

 

The Company will pay the Consultant for authorized Services rendered.  The
Company shall notify Consultant of each person within the Company with the
authority to authorize work and their approval limits.  The Company will also
compensate the Consultant for reasonable travel expenses incurred with the prior
approval of the Company’s Representative.  The Company will pay for 50% of the
travel time less the actual time consulting if the consulting time is less than
the travel time.  The Company will pay the Consultant for time spent consulting
by telephone or email.  The Company will pay for time spent by the Consultant
away from Company’s premises in preparation of documents or review of documents
or data with prior approval of the Company’s Representative.  The Consultant
will submit itemized invoices for services for payment and reimbursement to the
Company’s Representative once per month at the end of the month and within 30
days.  The Company will pay the Consultant within 30 days of the submission of
the invoice.



3.  Term

Starting Date:

January 7, 2013

Services Period:

Initial Period 1 year with the option to extend and or expand with 30 days
notice at any time prior to the end of the Service Period.









4.  Conflicting Obligations




A. Covenanter represents and warrants that Covenanter has no agreements,
relationships, or commitments to any other person or entity that conflict with
the provisions of this Agreement, Covenanter's obligations to the Company under
this Agreement, and/or Covenanter's ability to perform the Services. Covenanter
will not enter into any such conflicting agreement during the term of this
Agreement, provided that nothing in this Article 4 shall in any way restrict
Covenanter, or any entity with which Covenanter is affiliated, from conducting
business with any third person or entity to provide services in the




 Initial (COMPANY) __/S/______                    Initial  (CONSULTANT)
___/S/_____







--------------------------------------------------------------------------------

energy storage area or in any other market whatsoever so long as Covenanter does
not, directly or indirectly, use the intellectual property of the Company
without appropriate licenses in the performance of such services to third
parties. Without limiting the generality of the foregoing, in order to execute
and perform his obligations under this Agreement, the Covenanter does not need
to obtain any consent, waiver or other permission from, or provide any notice
to, any organization, university or other entity with which Covenanter is
affiliated, other than such consent, waiver, or permission that has been
obtained, or such notice that has been delivered, prior to the execution of this
Agreement.

B. Covenanter shall require all Covenanter’s employees, contractors, or other
third-parties performing Services under this Agreement to execute a Confidential
Information and Assignment Agreement in the form of Exhibit B, and promptly
provide a copy of each such executed agreement to the Company. Covenanter’s
violation of this Article 4 will be considered a material breach under Section
5, Injunctive Relief.



5.  Appointment and Relationship

Appointment

5.1

Company does hereby appoint and engage Consultant to provide the Services, for
the Remuneration for the Term. Consultant hereby accepts such appointment and
engagement as consultant to Company and agrees to provide the Services for the
Term for the Remuneration.

Relationship

5.2

This appointment does not create any relationship between Company and Consultant
other than that of an independent contractor to provide the Services for the
Remuneration for the Term. In particular nothing in this Consulting Agreement is
intended to, or should be construed to create, a partnership, agency, joint
venture, or employment relationship between Consultant and Company. No Party may
bind or make any commitments on behalf of another Party.



6.  General Provisions

Successors and Assigns and Subcontracting

6.1

Neither Consultant nor Company shall assign, novate or otherwise transfer its
rights or obligations under this Consulting Agreement to any third party without
the written consent of the other Party.

6.2

No subcontracting or outside assignment of Services will be assigned or given
out by Consultant without the prior written consent of the Company.

Governing Law and Jurisdiction

6.3

This Agreement is to be governed by the Laws of The State of Florida and all
parties consent and submit to the jurisdiction of the courts of Florida for the
resolution of any disputes arising out of this Share Purchase Agreement.





 Initial (COMPANY) __/S/______                    Initial  (CONSULTANT)
___/S/_____







--------------------------------------------------------------------------------

Counterparts

6.4

This Consulting Agreement may be executed in any number of counterparts,
including counterparts transmitted by telecopy, PDF or facsimile transmission,
any one of which shall constitute an original of this Consulting Agreement.
 When counterparts of copies have been executed by all Parties, they shall have
the same effect as if the signatures to each counterpart or copy were upon the
same document and copies of such documents shall be deemed valid as originals.
 The Parties agree that all such signatures may be transferred to a single
document upon the request of any Party.

Information and Samples

 

6.5

The Company owns as of the date of their creation, any and all Information and
Samples developed by the Consultant in the course of Services.

6.6

“Information” means all business and technical information that the Consultant
does not already possess or is not in the public domain and

(a)

develops in the course of Services and/or

(b)

receives in the course of Services from the Company.

6.7

“Samples” means all materials that the Consultant does not already possess or is
not in the public domain and

(a)

makes or develops in the course of Services and/or

(b)

receives in the course of Services from the Company.

Inventions

 

6.8

The Company owns, as of the date of their conception any and all inventions

(a)

conceived or reduced to practice in the course of Services, or

(b)

otherwise invented by the Consultant (solely or jointly with others) based upon
Information or Samples relating to the Services.

6.9

The Consultant will promptly disclose any inventions to the Company
Representative.

6.10

The Company has no rights to any inventions developed prior to or outside the
subject matter of the Services.

Works of Authorship:

 

6.11

“Creative Materials” means any and all original works of authorship, fixed in
any tangible means of express now known or hereafter developed, that the
Consultant creates solely or jointly with others in the course of Services.

6.12

The Company owns all Creative Materials and all copyrights in Creative
Materials, consistent with a “work made for hire” under 17 U.S.C. 101.

Cooperation in Protecting Intellectual Assets

 

6.13

The Company is responsible to make all decisions and take appropriate action, in
the Company’s sole discretion, concerning the establishment, acquisition and
maintenance of intellectual property protection for the data, inventions,
Creative Materials, Information and Sample developed by the Consultant that are
owned by the Company, except that the Consultant will at the Company’s expense:





 Initial (COMPANY) __/S/______                    Initial  (CONSULTANT)
___/S/_____







--------------------------------------------------------------------------------



(a)

comply with the requirements of any applicable employee-inventor-compensation
law and acquire for and transfer to the Company all rights to such inventions
made by the consultant’s employees so developed in the course of Service and

(b)

cooperate with the Company to establish, acquire and maintain intellectual
property protection for such data, inventions, Creative Materials, Information
and Samples developed by the Consultant  that are owned by the Company.  This
includes signing assignments and other appropriate documents at no additional
charge to the Company.

In the event that the Company chooses to abandon any identified intellectual
property, The Consultant may request in writing and be granted ownership in
writing.

Confidentiality Obligations

 

6.14

The Consultant will:

(a)

Not use Information or Samples or Creative materials, except in performing
Services to the Company

(b)

Not make Information or Samples or Creative materials available to others.

(c)

Deliver to the Company or destroy any unused samples and all of Consultant’s
copies of Information and Creative Materials when requested by the Company.

(d)

Not file any patent, utility model, or design application based upon or
disclosing any Information, Samples, Creative Materials or inventions owned by
the Company.

(e)

Inform the Company of Consultant’s past, present and/or intended future
activities in the Field that may conflict with the Consultant’s obligations to
the Company, or limit Consultant’s performance of Services.

Confidentially Period

 

6.15

The obligations of this Clause 5 of the Consulting Agreement are binding until
the end of the Confidentially Period of the attached Non-Disclosure Agreement.

Exclusions

 

6.16

The obligations of Clause 5 of the Consulting Agreement do not apply to any
particular Information or Creative Materials that the Consultant can prove:

(a)

Was available to the public through no fault of thee Consultant, or

(b)

Consultant already possessed prior to Consultant’s receipt from the company or
Consultant’s development for the Company, or

(c)

Consultant acquired from a third party without obligation of confidence.

(d)

(d) was publicly known or made generally available from sources other than the
Consultant prior to the time of disclosure to Consultant;

6.17

The Consultant may comply with a court order compelling production of
Information or Creative Materials, but the Consultant must give the Company
reasonable prior notice and use reasonable efforts to obtain confidential
protection for Information and Creative Materials.

Termination

 

6.18

Either Party may terminate this Consulting Agreement during the Term of the
Services Period upon 30 days written notice.





 Initial (COMPANY) __/S/______                    Initial  (CONSULTANT)
___/S/_____







--------------------------------------------------------------------------------

Effects of Termination

 

6.19

The Parties’ rights and obligations under Clause 5 of the Consulting Agreement
survive termination of this Consulting Agreement.

Warranty

 

6.20

Consultant warrants that:

(a)

Consultant has the right to perform services in full compliance with this
Consulting Agreement without any violation of any applicable law.

(b)

Creative Materials do not infringe any copyright or other intellectual property
rights of others to the best of consultant's knowledge.

(c)

In performing Services to the Company, Consultant will not breach any
obligations owed to others, and

(d)

All personnel Consultant assigns to perform Services will be approved prior to
assignment by Company and be qualified, including by experience, education and
training, to perform their assigned duties and will be advised by Consultant of
their obligations under this Consulting Agreement prior to performing Services.

Insurance

 

6.21

Consultant will maintain any and all required insurance for the Term to provide
the Services to Company.

Limitation of Liabilities

 

6.22

Consultant assumes liability for physical damage or personal harm from work
performed by Consultant or employees of Consultant in conjunction with Services
provided to Company.

6.23

Consultant warrants that information provided to the Company is accurate to the
best of its knowledge however; Consultant assumes no liability for the use or
miss-use of any such information or technology by the Company.

6.24

Consultant assumes no liability for physical damage or personal harm from work
performed by Company employees relative to any information or technology
provided by Consultant.

Export Compliance

 

6.25

Consultant will not export or re-export any Samples, Information, Inventions,
technology, software, or products received from or developed by the Company, or
the direct products of that Sample, Information, Invention, technology,
software, or products, in violation of any applicable government’s
export-control or customs laws or regulations, including those of the United
States of America.  This Obligation survives termination of this Consulting
Agreement.  







 Initial (COMPANY) __/S/______                    Initial  (CONSULTANT)
___/S/_____







--------------------------------------------------------------------------------

Execution

This Consulting Agreement is executed by all the Parties as an Agreement on the
day and year hereinbefore mentioned without any duress or force from any
Parties, made in English in two copies, duly stamped and legally binding.




Signed for and on behalf of

 

 

Lithium Battery Engineering, LLC

(CONSULTANT)

 

 

by its duly authorised representative

 

 







/S/Andres James Manning

 







/s/Craig R. Nelson

Signature of authorised representative

 

Signature of witness

Mr Andrew James Manning

 

Craig R. Nelson

Name of authorised representative

 

Name of witness




Signed for and on behalf of

 

 

OAK RIDGE MICRO ENERGY INCORPORATED

(COMPANY)

 

 

by its duly authorised representative

 

 

 

 

 

 

 

 

/s/Jeffrey Flood

 

Craig R. Nelson

Signature

 

Signature of witness

Mr Jeffrey flood

 

 

President

 

Craig R. Nelson

Name

 

Name of witness







 Initial (COMPANY) __/S/______                    Initial  (CONSULTANT)
___/S/_____







--------------------------------------------------------------------------------




Schedule A

Confidentiality and Non-Disclosure Agreement



 





--------------------------------------------------------------------------------

 NON-SOLICITATION, CONFIDENTIALITY, AND

INTELLECTUAL PROPERTY AGREEMENT

This AGREEMENT (the “Agreement”) is made and entered into as of 24 December,
2012, by and among Oak Ridge Micro Energy, Inc., (the “Company”), and Lithium
Battery Engineering, LLC, a Delaware corporation,  (“Covenanter”), and is
effective as of the Starting Date.  Capitalized terms used herein but not
otherwise defined shall have the meanings ascribed to them in the Consulting
Agreement (as set forth above).  This Agreement shall become effective (the
“Starting Date”) immediately prior to engagement of Covenanter as a consultant
to the Company that is the subject of the Consulting Agreement set forth above.
If such consulting engagement is not consummated, this Agreement shall
immediately terminate and be of no force or effect.




RECITALS

Covenanter is a Consultant of the Company and, pursuant to that certain
Consulting Agreement, dated as of even date herewith, by and among Covenanter
and the Company (as defined therein) (the “Consulting Agreement”), the Company
engages Covenanter as its consultant to provide the Services, for the Term, for
the Remuneration;

The business of the Company is the business of research, development, and small
scale manufacturing of energy storage devices including batteries (the
“Business”);

As a condition to its willingness to enter into the Consulting Agreement,
Company has required that Covenanter shall have executed and delivered this
Agreement in favor of Company and its respective affiliates and subsidiaries:

Because Covenanter has considerable knowledge, business contacts and expertise
relating to the Business, if Covenanter were to compete with Company or any of
its subsidiaries or affiliates within the periods of time set forth herein,
Company would be deprived of the full benefit of any reputation or goodwill or
revenue associated with the Business, as the Business may exist on and after the
date hereof; and

The covenants provided herein are material, significant and essential to
effecting the Consulting Agreement, and good and valuable consideration will be
transferred during the Term from Company to Covenanter as Remuneration in
exchange for such covenants.  







AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals, the terms and
provisions of this Confidentiality Agreement, the Consulting Agreement and the
ancillary agreements and instruments related thereto, the receipt and
sufficiency of such consideration being hereby acknowledged by the Parties
hereto, the Parties hereto agree as follows:

1.

Covenant Not to Solicit.  From two (2) years after the termination of
Covenanter’s Consulting Agreement with the Company (the “Term”), Covenanter
shall not, directly or indirectly, except on behalf of the Company and their
respective subsidiaries and affiliates:





 Initial (COMPANY) __/S/______                    Initial  (CONSULTANT)
___/S/_____







--------------------------------------------------------------------------------



(a)

directly or indirectly, solicit any person who is an employee or consultant of
the Company or any of their respective affiliates as of the date of this
Agreement; provided, however, that (i) a general solicitation of the public for
employment shall not constitute a solicitation hereunder so long as such general
solicitation is not designed to target, or does not have the effect of
targeting, any employee of the Company or any of their respective affiliates;
and (ii) discussions with and/or hiring of any employee or consultant of the
Company or any of their respective affiliates who initiated such discussions
independently of any direct or indirect solicitation by Covenanter shall not be
in violation of this Agreement; and (iii) except when the solicitation of any
employee or consultant of the Company or any of their respective affiliates is
approved in writing by the company; and (iv) except if the Company and their
respective subsidiaries and affiliates and survivors should cease to exist.

(b)

solicit any customers, business partners or affiliates of the Company or any of
the Company’s current or future successors, with the intent of encouraging or
inducing one or more of said customers, business partners or affiliates to
terminate, restrict or otherwise limit its or their business relationship with
the Company, or any of the Company’s current or future successors. and  (i)
except when the solicitation of any customers, business partners or affiliates
of the Company or any of the Company’s current or future successors is approved
in writing by the company; and (ii) except if the Company or any of the
Company’s current or future successors and their respective subsidiaries and
affiliates and survivors should cease to exist.

2.

Duties Regarding Confidentiality.  

(a)

Confidentiality Obligations to Company.  Company has developed, uses and
maintains trade secrets1/ and other confidential and proprietary information
including, without limitation, technical data and specifications, business and
financial information, product and marketing plans, customer and client
information, customer and client lists, customer, client and vendor identities
and characteristics, agreements, marketing knowledge and information, sales
figures, pricing information, marketing plans, business plans, strategy
forecasts, financial information, budgets, software, projections and procedures,
and Inventions (as defined in Section 3), in written, oral, electronic and/or
other forms (“Confidential Information”), and Company has taken and shall
continue to take all reasonable measures to protect the confidentiality of such
Confidential Information.  Covenanter acknowledges that during Covenanter’s
employment or consulting engagement with Company Covenanter will be given direct
access to and knowledge of Confidential Information.

Covenanter agrees that all such Confidential Information is and shall remain the
sole property of Company and that Covenanter will hold in strictest confidence,
and will not, either during or after the termination of Covenanter’s employment
or engagement as consultant (except

___________________ 

1/

The term “trade secrets,” as used in this Agreement, shall be given its broadest
possible interpretation under Florida law and shall include, but not be limited
to, anything tangible or intangible or electronically kept or stored, which
constitutes, represents, evidences or records a secret scientific, technical,
merchandising, production or management information, design, process, procedure,
formula, invention or improvement; and other confidential and proprietary
information and documents.





 Initial (COMPANY) __/S/______                    Initial  (CONSULTANT)
___/S/_____







--------------------------------------------------------------------------------

as required in the course of Covenanter’s duties on behalf of Company), use,
disclose or give to others (whether a business, firm, entity, person or
otherwise), either directly or indirectly, any of the Confidential Information
or any other scientific, technical, trade or business secret or confidential or
proprietary information of Company or of any third party provided to Covenanter
during his employment by Company.

Covenanter also agrees not to divulge to or use for the benefit of another
entity or individual trade secrets (as defined in footnote 1) and other
confidential and proprietary information including, without limitation,
technical data and specifications, business and financial information, product
and marketing plans, customer and client information, customer and client lists,
customer, client and vendor identities and characteristics, agreements,
marketing knowledge and information, sales figures, pricing information,
marketing plans, business plans, strategy forecasts, financial information,
budgets, software, and projections and procedures developed by Company.  By
signing this Agreement, Covenanter affirms that Covenanter has not divulged or
used any such information for the benefit of another entity or individual, and
that Covenanter has not and will not misappropriate any Invention that
Covenanter played any part in creating while working for Company for the benefit
of another entity or individual.

(c)

General Confidentiality Obligations.  Covenanter’s obligation of confidentiality
under this Agreement does not apply to information that (i) becomes a matter of
public knowledge through no fault of Covenanter’s own or (ii) must be disclosed
pursuant to lawful subpoena, court order or statutory requirement. (iii) was
publicly known or made generally available prior to the time of disclosure to
Consultant; (iv) is in the rightful possession of Consultant, without
confidentiality obligations, at the time of disclosure as shown by Consultant’s
then-contemporaneous written records; or (v)  which Consultant  can demonstrate
by written evidence was known to the Consultant prior to the execution of this
Agreement without  violating an obligation  of confidentiality to any third
party.

However, Covenanter agrees that in the event Covenanter is questioned by anyone
not employed or engaged as a consultant by Company, or by an employee of or a
consultant to Company not authorized to receive such information, in regard to
any such Confidential Information or any other secret or confidential work of
Company, Covenanter will promptly notify Company.  Covenanter further agrees
that he will return all Confidential Information, including all copies and
versions of such Confidential Information (including but not limited to
information maintained on paper, disk, CD-ROM, network server, or any other
retention device whatsoever) and other property of Company, to Company
immediately upon termination of Covenanter’s employment or engagement as a
consultant.

The terms of this Section 2 of this Agreement are in addition to, and not in
lieu of, any other contractual, statutory or common law obligations that may
have relating to the protection of Company’s Confidential Information or its
property.  The terms of this section shall survive indefinitely Covenanter’s
employment or engagement as a consultant with Company.

3.

Ownership of Ideas, Copyrights and Patents.

(a)

Property of the Company.  Covenanter agrees that all ideas, discoveries,
creations, manuscripts and properties, innovations, improvements, know-how,
inventions, designs,





 Initial (COMPANY) __/S/______                    Initial  (CONSULTANT)
___/S/_____







--------------------------------------------------------------------------------

developments, apparatus, techniques, methods, writings, specifications, sound
recordings, pictorial and graphical representations and formulae (collectively,
“Inventions”) arising out of, or in connection with, performing the Services
under this Agreement which may be used by or which relate to the business or
activities of Company, whether patentable, copyrightable or not, which
Covenanter may conceive, reduce to practice or develop during his employment
(or, if based on or related to any Confidential Information, made by Covenanter
 within two (2) years after the termination of such employment), whether or not
during normal working hours and whether or not on Company’s premises or with the
use of its equipment, whether alone or in conjunction with others, and whether
or not at the request or suggestion of Company or otherwise, shall be “works
made for hire,” and shall be the sole and exclusive property of Company, and
that Covenanter shall not publish any such Inventions without the prior written
consent of Company.  Covenanter hereby assigns to Company all of Covenanter’s
right, title and interest in and to such Inventions.  Covenanter further
represents and agrees that to the best of his knowledge and belief none of the
Inventions will violate or infringe upon any right, patent, copyright, trademark
or right of privacy, or constitute libel or slander against or violate any other
rights of any person, firm or corporation.

(b)

Covenanter’s Duty to Cooperate.  During Covenanter’s employment or engagement as
a consultant with Company and afterwards, Covenanter agrees that he will fully
cooperate with Company, its attorneys and agents in the preparation and filing
of all papers and other documents as may be required to perfect Company’s rights
in and to any such Inventions, including, but not limited to, joining in any
proceeding to obtain letters patent, copyrights, trademarks or other legal
rights of the United States and of any and all other countries on such
Inventions, provided that Company will bear the expense of such proceedings, and
that any patent or other legal right so issued to Covenanter, personally, shall
be assigned by Covenanter to Company without charge by Covenanter .

(c)

Licensing and Use of Data Covenanter Provides to the Company.  With respect to
any Inventions, and work of any similar nature (from any source), whenever
created, knowledge of materials, processes, testing, suppliers, markets,
marketing and sales materials, customers, contacts and personal relationships
which Covenanter has not prepared or originated in the performance of his
employment or engagement as a consultant to the company, but which Covenanter
provides to Company or incorporates in any Company product or system, Covenanter
grants to Company a royalty-free, fully paid-up, non-exclusive, perpetual and
irrevocable license throughout the world to use, modify, create derivative works
from, disclose, publish, translate, reproduce, deliver, perform, dispose of, and
to authorize others so to do, all such Inventions. Covenanter will provide the
Company with prior written notice of intention to use, modify, create derivative
works from, disclose, publish, translate, reproduce, deliver, perform, dispose
of, and to authorize others so to do, any and all such Inventions,. Covenanter
promises that he will not include in any Inventions Covenanter delivers to
Company or use on its behalf, without the prior written approval of Company, any
material which is or will be patented, copyrighted or trademarked by Covenanter
or others unless Covenanter provides Company with the written permission of the
holder of any patent, copyright or trademark owner for Company to use such
material in a manner consistent with then-current Company policy.

(d)

Data in Which Covenanter Claims Any Interest.   Listed on Exhibit A to this
Agreement are any and all Inventions, in which Covenantor claims or intends to
claim any right, title





 Initial (COMPANY) __/S/______                    Initial  (CONSULTANT)
___/S/_____







--------------------------------------------------------------------------------

and interest, including but not limited to patent, copyright and trademark
interest, which to the best of his knowledge shall be or may be delivered to
Company in the course of his employment or engagement as a consultant, or
incorporated into any Company product or system.  Covenanter explicitly
acknowledges that his obligation to disclose such information is ongoing during
his employment or engagement as consultant with Company, and that after
Covenanter executes this Agreement, if Covenanter determines that any additional
Inventions in which Covenanter claims or intend to claim any right, title or
interest, including but not limited to patent, copyright and trademark interest,
has been or is likely to be delivered to Company or incorporated in any Company
product or system, Covenanter  shall make immediate written disclosure of the
same to Company.

(e)

Acknowledgement of Covenanters Previous Knowledge and Relationships. Listed on
Exhibit B to this Agreement are any and all knowledge of materials, processes,
testing, suppliers, markets, marketing and sales materials, customers, contacts
and personal relationships in which Covenantor claims previous knowledge and
relationships, which to the best of his knowledge shall be or may be delivered
to Company in the course of his employment or engagement as a consultant, or
incorporated into any Company product or system, as part of the Remuneration.
 Covenanter explicitly acknowledges that his obligation to disclose such
information is ongoing during his employment or engagement as consultant with
Company.

4.

Mutual Injunctive Relief.  The Parties hereto agree that (a) due to the unique
nature of the Services and capabilities of Covenanter, damages would be an
inadequate remedy for Company and its subsidiaries and affiliates (including the
Company); or likewise to the Covenanter in the event of breach or threatened
breach of this Agreement, (b) any such breach may (i) allow Covenanter to
unfairly compete with the Company and its subsidiaries and affiliates (including
the Company), resulting in irreparable harm to the Company and (ii) allow
Company to unfairly compete with the Covenanter, resulting in irreparable harm
to the Covenanter and (c) in any such event, the injured party and its
subsidiaries, affiliates and successors shall be entitled to appropriate
equitable relief, in addition to whatever remedies they might have at law, and
may, either with or without pursuing any potential damage remedies, immediately
obtain and enforce an injunction, including, without limitation, a temporary
restraining order or preliminary injunction, prohibiting the acting party from
violating this Agreement in any available forum.  Further, the injured party
shall be entitled to indemnification by the acting party from any loss of harm,
including, without limitation, reasonable attorneys’ fees (including reasonable
attorneys’ fees on appeal and costs of suit) in connection with any breach or
any enforcement of mutual obligations pursuant to this Agreement.





 Initial (COMPANY) __/S/______                    Initial  (CONSULTANT)
___/S/_____







--------------------------------------------------------------------------------



5.

Enforceability; Reasonableness.  

(a)

Without limitation, the parties agree and intend that the covenants contained in
this Agreement shall be deemed to be a series of separate covenants and
agreements, one for each and every county or political subdivision of each
applicable state of the United States.  It is the desire and intent of the
parties hereto that the provisions of this Agreement be enforced to the fullest
extent permissible under the laws and public policies of each jurisdiction in
which enforcement is sought.  Accordingly, if any provision in this Agreement
shall be adjudicated to be invalid or unenforceable, such provision, without any
action on the part of the parties hereto, shall be deemed amended to delete or
to modify (including, without limitation, a reduction in duration, geographical
area or prohibited business activities) the portion adjudicated to be invalid or
unenforceable, such deletion or modification to apply only with respect to the
operation of such provision in the particular jurisdiction in which such
adjudication is made, and such deletion or modification to be made only to the
extent necessary to cause the provision as amended to be valid and enforceable.

(b)

Covenanter agrees and acknowledges that the covenants of Covenanter contained
herein are reasonably necessary for the protection of Company’s interests under
the Consulting Agreement, including the full benefit of any reputation or
goodwill associated with the Business as the Business may exist on and after the
date hereof, and are not unduly restrictive upon Covenanter.

6.

Amendment; Assignment.  This Agreement may be amended only by a written
instrument signed by each of the parties hereto.  Nothing in this Agreement,
express or implied, is intended to confer upon any third person (other than the
subsidiaries and affiliates of Company and the Company, and the Convenanter's
successors and affiliates, each of which is hereby expressly made third party
beneficiaries of this Agreement) any rights or remedies under or by reason of
this Agreement.  This Agreement may be terminated only upon the written
agreement of all of the parties hereto.  No waiver of any provision of this
Agreement shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.  Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by Covenanter without the prior written
consent of Company, or by Company without the prior written consent of
Covenanter, except that Company may, without such consent, assign the rights
hereunder to an Affiliate of Company or a third party acquiring all of the
capital stock or all or substantially all of the assets of Company.

7.

Entire Agreement.  This Agreement constitutes the full and complete
understanding and agreement of the parties with respect to the subject matter
hereof and supersedes all prior and contemporaneous understandings and
agreements with respect to the subject matter hereof.

8.

Notices.  Unless otherwise provided herein, any notice, request, instruction or
other document to be given hereunder by any party to the other shall be in
writing and shall be deemed to have been given (a) when delivered in person, (b)
one Business Day after depositing with an internationally recognized overnight
courier, or (c) on the date sent when delivered by facsimile transmission prior
to the close of business on a Business Day and one Business Day after facsimile
transmission at any other time, or (d) on the date sent when delivered by email
prior to close of business on a Business Day and one Business Day after emailing
at any other time, in each case, addressed as follows:





 Initial (COMPANY) __/S/______                    Initial  (CONSULTANT)
___/S/_____







--------------------------------------------------------------------------------

If to Company or the Company, to the address set forth in Parties Section of the
Consulting Agreement.

If to Covenanter to the address set forth in Parties Section of the Consulting
Agreement or to the most recent address on file with the Company.

Any Party may, from time to time, designate any other address to which any such
notice to such Party shall be sent.  Notices mailed as provided herein shall be
deemed given on receipt or refusal of an otherwise proper delivery.

9.

Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the internal, substantive laws of the State of Florida,
without giving effect to the conflict of laws rules thereof.

10.

Binding Effect.  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, and to the extent expressly provided herein, to
their respective successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement.

11.

Captions.  The captions used herein are for ease of reference only and shall not
define or limit the provisions hereof.

12.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but which taken together shall constitute
one and the same agreement.







(Signature page to follow)





 Initial (COMPANY) __/S/______                    Initial  (CONSULTANT)
___/S/_____







--------------------------------------------------------------------------------

EXECUTION

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year written above, to become effective as of the Starting Date.






Signed for and on behalf of

 

 

LITHIUM BATTERY ENGINEERING LLC

(CONSULTANT)

 

 

by its duly authorised representative

 

 







/S/Andrew J. Manning

 







/s/Craig R. Nelson

Signature of authorised representative

 

Signature of witness

Mr Andrew J Manning

 

Craig R. Nelson

Name of authorised representative

 

Name of witness








Signed for and on behalf of

 

 

OAK RIDGE MICRO ENERGY INCORPORATED

(COMPANY)

 

 

by its duly authorised representative

 

 

 

 

 

 

 

 

/s/Jeffrey Flood

 

/s/Craig R. Nelson

Signature

 

Signature of witness

Mr Jeffrey flood

 

 

President

 

Craig R. Nelson

Name

 

Name of witness










 Initial (COMPANY) __/S/______                    Initial  (CONSULTANT)
___/S/_____







--------------------------------------------------------------------------------

Exhibit A

Inventions possessed by Consultant prior to this Agreement :

Safety separator technology

Laminatable separator

Massively parallel formation technique and equipment

Proprietary low resistance primer










Exhibit B

 

Knowledge possessed by Consultant prior to this Agreement :

General cell and battery design, materials, processes and testing

Use of safety separator overcharge prevention feature to eliminate BMS

Structural cell technology (work product for Battelle)

Cell structure eliminating the need for pouch packaging

Termination design for cylindrical cells to improve power and thermal management

Use of carbon nanotubes to increase specific energy and energy density

Use of non-woven current collectors to increase specific energy and energy
density

Use of FMC’s stabilized lithium metal particles (SLMP) to offset irreversible
loss and increase specific energy and energy density

Use of ionic liquids to increase voltage stability to increase specific energy
and energy density

Methods of “patch coating” electrodes

Wireless charging




Other advanced technology not associated with batteries

Diver propulsion assist units

Environmental air stream pollution control units







Exhibit C

        

                Relationships existing before this Agreement (including but not
limited to):






Freya Energy

Battelle

Bluefin Robotics

REVtech (and their associated companies)

Zerowave

Cal Battery

AdEM / Univ of Louisville

Argonne

NEI

Dow

SWeNT

Mystic Technology Partners

Boulder Ionics

DAE Technology

NanoResearch

Primet

Nexeon

FMC





 Initial (COMPANY) __/S/______                    Initial  (CONSULTANT)
___/S/_____







--------------------------------------------------------------------------------

Allfoils

Republic

Oak-Mitsui

Toda

EnerTech (also formerly known as Ener1Korea and Seahan)

NUWC,

Lockheed Martin / ULA

Penn State ARL

Oceaneering

NASA – JSC

Phoenix International

UC Davis
Penn State

Rutgers

















 Initial (COMPANY) __/S/______                    Initial  (CONSULTANT)
___/S/_____











